Citation Nr: 1205830	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  04-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in August 2007.  In January 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board remanded the claim in November 2009.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran had active service in the Republic of Vietnam; or that he was exposed to herbicides while stationed in Thailand. 

2.  The competent evidence does not demonstrate that the Veteran's currently diagnosed diabetes mellitus, type II, is causally related to active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2002.  Subsequent notices were sent in April 2003, September 2003, and November 2009.

The notification letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In the present case, the Veteran's service treatment records do not reveal any complaints or treatment referable to diabetes mellitus, type II.  His separation examination in 1964 was normal.  Moreover, the post-service treatment records do not demonstrate any diagnoses of diabetes until the mid-1990s, over 30 years following the Veteran's discharge from active service.  No competent evidence causally relates the currently diagnosed diabetes mellitus, type II, to the Veteran's active service.  For these reasons, a grant of service connection on a direct basis is not possible here. 

The Board will now consider whether service connection may be awarded on a presumptive basis.  In this regard, it is observed that diabetes mellitus is regarded as a chronic disease under 38 C.F.R. § 3.309(a).  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of diabetes within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

The Board will now consider whether presumptive service connection is warranted on the basis of exposure to herbicides.  Indeed, it is the Veteran's primary contention that his diabetes mellitus, type II, resulted from exposure to herbicides during service.  Specifically, he has contended that he was exposed to Agent Orange while serving in Thailand and Vietnam in 1963. 

Despite the Veteran's contentions that he had active service within the Republic of Vietnam, this is not substantiated by the official documentation of record.  Indeed, his DD Form 214 indicates only foreign/sea service in Hawaii.  Personnel records note that the Veteran served at Pearl Harbor, Hawaii, from February 1962 until September 1963.  He also served at Honolulu, Hawaii, from October 1963 until February 1964.  No service in Vietnam is indicated. 

A letter from Headquarters of the 25th Infantry Division appears to indicate that the Veteran's unit participated in SEATO exercises in Thailand during June of 1963.  That letter did not indicate any Vietnam service.  In a response to a research request, the United States Armed Services Center for Research of Unit Records stated that unit histories for the 7th Battalion, 11th Artillery show the departure of an advanced party from Hawaii to Korat, Thailand, to gather equipment to be used in SEATO exercises.  The histories did not document that anyone from the unit was sent to Vietnam. 

Pursuant to the Board Remand, the RO contacted the Defense Personnel Records Information Retrieval System (DPRIS).  Once again, the unit histories for the 7th Battalion, 11th Artillery were reviewed.  DPRIS confirmed that the Veteran's unit was stationed in Korat, Thailand; and there was no evidence that anyone from the unit was sent to Vietnam.  Additionally, it was noted that herbicides were sprayed in 1964 and 1965 in an isolated coastal area near Pranburi, Thailand.  Specifically, the location was identified as the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army.  The location was not near any U.S. military installation.  Consequently, DPRIS was unable to document or verify that the Veteran was exposed to herbicides while serving in Korat, Thailand.  
 

Based on the foregoing, the evidence fails to demonstrate that the Veteran served in the Republic of Vietnam, or that he was exposed to herbicides while serving in Thailand.  In so finding, the Board acknowledges the Veteran's June 2007 hearing testimony that he was part of the advanced party scheduled to fly from Hawaii to Thailand in 1963, but due to logistical delays they proceeded to Saigon, where they stayed for 10-14 days.  However, this is not corroborated in the slightest by the official documentation discussed above.  The Board also acknowledges letters from the Veteran's relatives, which stated their recollections that the Veteran had stopped in Vietnam on his way to Thailand, and that he informed them that he saw planes spraying chemicals.  Apparently, he had informed them of this by mail.  However, no letters postmarked from Vietnam have been received in the record. 

The Board also acknowledges photographs submitted by the Veteran, which he apparently believes support his contention that he served in the Republic of Vietnam.  Such photographs have been reviewed.  One photograph contains handwriting on the back indicating "this is me in Thailand."  Nothing in the photographs places the Veteran in Vietnam during active service. 

Because the evidence of record does not demonstrate active service in the Republic of Vietnam, the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are not applicable here.  Thus, even though diabetes mellitus is among the presumptive diseases associated with herbicide exposure under 38 C.F.R. § 3.307(e), a grant of service connection is not possible on this basis. 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994). However, in the present case, the Veteran has not presented any independent competent evidence to show that his currently diagnosed diabetes mellitus, type II, is causally related in in-service herbicide exposure. 

In conclusion, the evidence does not support a grant of service connection, on either a direct or presumptive basis, for diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


